 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
         GURNEK SINGH, et al.,
 8                                Plaintiffs,
                                                           C18-1210 TSZ
 9              v.
                                                           MINUTE ORDER
10       US DEPARTMENT OF STATE, et al,
11                                Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)        Defendants’ Motion for Summary Judgment, docket no. 17 and Plaintiffs’
14
                     Cross Motion for Summary Judgment, docket no. 20 are DEFERRED and
                     RENOTED to November 8, 2019.
15
          (2)        Within fourteen (14) days of the date of this Minute Order, Defendant shall
16                   provide for in camera review of documents 13-14; 36-49; and 52-55 as
                     numbered in Defendants’ Vaughn index, docket 18-1. These documents
17                   shall be electronically filed ex parte and under seal, by reference to this
                     Minute Order and without the need for any motion or stipulation to seal.
18                   Both redacted and unredacted versions of documents 13-14 shall be filed.
19        (3)        Within fourteen (14) days of this minute order, Defendants are DIRECTED
                     to: (1) Supplement the descriptions of documents 13-14; 36-49; and 52-55
20                   in Defendants’ Vaughn index, docket 18-1 to further describe each
                     document and explain the basis for the claimed exception; and (2) Date
21                   every document in the Vaughn index.

22

23

     MINUTE ORDER - 1
 1          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 25th day of October, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
